Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Claims filed on 05/05/2021 for Application #17/308,857 filed on 05/05/2021 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 1-16 are pending, of which Claims 1-3, 6-11, 14-16 are allowable via Examiner’s Amendment.  Claims 4-5, 12-13 are canceled.

Applicant’s Most Recent Claim Set of 05/05/2021
Applicant’s most recent claim set of 05/05/2021 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Peter Law on August 12, 2022.
 
The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
A digital trust architecture system comprising:
a hardware processor configured to:
receive, from a network, a request to create an account for a user;
verify the user account for the user based on user identity information, the user identity information comprising a first item of user information received when the user is at a first location and a second item of user information received when the user is at a second location where the second item of user information is verified in-person, wherein the first location is different from the second location;
associate the user account with an electronic key[[,]];
identify electronic data regarding the user, wherein the electronic data is to be communicated electronically with respect to a transaction involving the user;
sign the electronic data based on the electronic key[[,]]; 
convey the electronic data over the network to a recipient associated with a recipient device; 
receive input identifying the recipient associated with the recipient device and input indicating the electronic data,
search for a public key associated with the recipient, wherein the electronic key comprises, at least in part, the public key, and
encrypt the electronic data with the public key;
receive input indicating that the encrypted electronic data is to be stored in a blockchain; and
store the encrypted electronic data in the blockchain in response to the input; and
a memory configured to store the user identity information, the user account, and the electronic key.


Claim 3: (Currently Amended)
The system of claim 1, wherein the hardware processor is further configured to:
generate a prompt to an in-person verification system for the second item of user identity information, and
receive the second item of user identity information in response to the generated prompt.


Claims 4-5: (Currently Canceled)


Claim 6: (Currently Amended)
The system of claim [[5]] 1, wherein the hardware processor is further configured to:
receive a visibility input indicating whether the information stored in the blockchain is publicly accessible, and
set access privileges of the blockchain in response to the visibility input.[[.]]


Claim 7: (Currently Amended)
The system of claim 1, wherein the hardware processor is further configured to selectively publish a public key associated with the user to a publicly accessible directory database.


Claim 8: (Currently Amended)
The system of claim 1, wherein the hardware processor is further configured to: 
generate a digital signature for the electronic data, and 
invalidate the digital signature based on revoking access to the electronic 


Claim 9: (Currently Amended)
A method implementing a digital trust architecture, the method comprising:
receiving, by a processor, from a network, a request to create an account for a user;
verifying by a processor, the user account for the user based on user identity information, the user identity information comprising a first item of user information received when the user is at a first location and a second item of user information received when the user is at a second location where the second item of user information is verified in-person, wherein the first location is different from the second location;
associating, by a processor, the user account with an electronic key[[,]];
identifying, by a processor, electronic data regarding the user, wherein the electronic data is to be communicated electronically with respect to a transaction involving the user;
signing, by a processor, the electronic data based on the electronic key[[,]]; 
conveying, by a processor, the electronic data over the network to a recipient associated with a recipient device; 
receiving input identifying the recipient associated with the recipient device and input indicating the electronic data;
searching for a public key associated with the recipient, wherein the electronic key comprises, at least in part, the public key; and
encrypting the electronic data with the public key
receiving input indicating that the encrypted electronic data is to be stored in a blockchain;
storing the encrypted electronic data in the blockchain in response to the input; and
storing, in a memory the user identity information, the user account, and the electronic key.


Claim 11: (Currently Amended)
The method of claim 9, further comprising:
generating a prompt to an in-person verification system for the second item of user identity information, and
receiving the second item of user identity information in response to the generated prompt.


Claims12-13: (Currently Canceled)


Claim 14: (Currently Amended)
The method of claim [[13]] 9, further comprising:
receiving a visibility input indicating whether the information stored in the blockchain is publicly accessible, and
setting access privileges of the blockchain in response to the visibility input.


Claim 15: (Currently Amended)
The method of claim 9, further comprising selectively publishing a public key associated with the user to a publicly accessible directory database.


Claim 16: (Currently Amended)
The method of claim 9, further comprising: 
generating a digital signature for the electronic data; and 
invalidating the digital signature based on revoking access to the electronic data.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 6-11, 14-16 are considered allowable.

The instant invention is directed to providing a digital trust architecture for authenticating access to a user’s personal information.

The closest prior art, as recited, Dawson US Patent Application Publication No. 2007/0101419 and Timmons et al. US Patent Application Publication No. 2013/0297333, are also generally directed to various aspects of providing a digital trust architecture for authenticating access to a user’s personal information.  However, Dawson or Timmons et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 1, 9.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
receiving over a network a request to create a user account for a user, utilizing user identity information in verifying the user account, with the user identity information including a first portion of user information received while the user is located at a first location, and a second portion of user information received while the user is located at a second location, with the two locations being different locations, and with the second portion of user information being verified in person, linking the user account with an electronic key, locating electronic transaction data that will be transmitted and received on the part of the user, utilizing the linked electronic key to sign the electronic transaction data, transmitting the electronic transaction data over the network to a recipient linked with a receiving device, receiving recipient identifying information and electronic data identifying information, locating a recipient public key that makes up at least a portion of the electronic key, encrypting the electronic key with the recipient public key, receiving information that provides instructions to store the encrypted electronic data in a blockchain, and in response to the received instructions storing the encrypted electronic data in the blockchain, and storing the user identity information, the user account, and the electronic key in memory.
When combined with the additional limitations found in Claim 1.

Regarding Claim 9:
receiving over a network a request to create a user account for a user, utilizing user identity information in verifying the user account, with the user identity information including a first portion of user information received while the user is located at a first location, and a second portion of user information received while the user is located at a second location, with the two locations being different locations, and with the second portion of user information being verified in person, linking the user account with an electronic key, locating electronic transaction data that will be transmitted and received on the part of the user, utilizing the linked electronic key to sign the electronic transaction data, transmitting the electronic transaction data over the network to a recipient linked with a receiving device, receiving recipient identifying information and electronic data identifying information, locating a recipient public key that makes up at least a portion of the electronic key, encrypting the electronic key with the recipient public key, receiving information that provides instructions to store the encrypted electronic data in a blockchain, and in response to the received instructions storing the encrypted electronic data in the blockchain, and storing the user identity information, the user account, and the electronic key in memory.
When combined with the additional limitations found in Claim 9.

Therefore Claims 1-3, 6-11, 14-16 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sandhu et al - US_20020078346 - Sandhu et al teaches the protection of personal user information in a secure communications network.
MacMilllan - US_20040260698 - MacMilllan teaches the protection of personal user information in a private database.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498